PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/835,216
Filing Date: 7 Dec 2017
Appellant(s): Jackson, Roger, P.



__________________
Christopher Sponheimer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 22, 2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 46, 47, 49-55, 58, 59, 61-65, and 67-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0299411 (Laskowitz) in view of U.S. Patent Application Publication No. 2006/0241602 (Jackson ‘602), U.S. Patent Application Publication No. 2011/0004222 (Biedermann), and U.S. Patent Application Publication No. 2010/0228292 (Arnold).
Regarding claims 46, 59, and 70, Laskowitz discloses a medical implant assembly (50, see Fig. 7, e.g.) for insertion into a spine of a patient, the medical implant assembly comprising: a rigid end structure (62) configured to be secured to a first bone anchor (one of anchors 67/69, see Fig. 7); a flanged sleeve (58) having a through-bore (see paragraph [0039], e.g.), the flanged sleeve configured to be secured to a second bone anchor (another of anchors 67/69, see Fig. 7) and having a flanged portion (one of end plates 56, see Figs. 7-7C) extending outside of a receiver of the second bone anchor when the flanged sleeve is secured to the second bone anchor; a tensionable cord (54) having a first end portion (portion of cord 54 crimped by the rigid end structure 62, see paragraph [0039]) and a second end portion (portion of cord 54 fixedly attached or clamped by outer end blocker 60, see paragraph [0039]) opposite the first end portion, the tensionable cord configured to extend through the through-bore of the flanged sleeve (see paragraph [0039]), the first end portion of the tensionable cord being fixedly connected to the rigid end structure (see paragraph [0039]); a compressible spacer (63) having a spacer through-bore, the tensionable cord configured to extend through the spacer through-bore (see paragraph [0039] and Fig. 7), the compressible spacer configured to be positioned on the tensionable cord between the rigid end structure and flanged sleeve so as to engage the flanged portion of the flanged sleeve (see Figs 7-7C); an outer end blocker (60) having a blocker through-bore (see Fig. 7 and paragraph [0039]), the second end portion of the tensionable cord configured to extend through the blocker through-bore (see Figs 7-7C and paragraph [0039]); a bumper (52) configured to be disposed between the flanged sleeve and the outer end blocker (see Figs. 7-7C); wherein the tensionable cord is configured to be tensioned from the second end portion of the tensionable cord adjacent the outer end blocker (see paragraph [0043]; after locking spool (rigid structure) 62 is locked to the cord 54, the cord is tensionable from the second end portion adjacent the outer end blocker 60), and the tensionable cord is configured to be secured to the outer end blocker after the tensionable cord is tensioned, thereby releasably holding the tensionable cord in tension and the bumper in compression (see paragraph [0039] and Fig. 7B, e.g.), wherein the flanged sleeve is configured to be in slidable relation with the tensionable cord after tensioning of the tensionable cord when the flanged sleeve is secured to the receiver of the second bone anchor (see paragraph [0039]), wherein the tensionable cord is configured to be retensioned from the second end portion adjacent the outer end blocker after being inserted into the spine of the patient (see paragraph [0043]; after locking spool (rigid structure) 62 is locked to the cord 54, the cord is allowed for tensioning from the second end portion adjacent the outer end blocker 60 after being inserted in situ, i.e., surgically attached to the spine.  There is no limit in Laskowitz on the number of times the cord may be tensioned.  Additionally, since the tensioning is fixed via a releasable set screw inserted into the outer end blocker, see below, the cord may be tensioned and retensioned any number of times after being inserted into the spine of the patient by fixing and releasing the set screw from the outer end blocker).
Laskowitz fails to explicitly disclose a threaded closed bore intersecting the blocker through-bore for releasably engaging a set screw, and a set screw configured to be releasably engaged to the outer end blocker via the threaded closed bore and compressible against the tensionable cord for securing the outer end blocker to the tensioned cord, though Laskowitz appears to disclose a bore perpendicularly intersecting the blocker through-bore of the outer end blocker 60 (see marked-up Fig. 7 below) and suggests fixedly attaching and clamping the outer end blocker to the cord (see paragraph [0039]).  

    PNG
    media_image2.png
    580
    834
    media_image2.png
    Greyscale

However, Jackson ‘602 discloses an implant (201) wherein a clamping member for engaging an elongated member (212) received by the implant is a set screw (210) releasably received in a threaded closed bore (226) that intersects a through-bore for receiving the elongated member so as to compress against and secure the elongated member to the implant.  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Laskowitz to use a set screw and corresponding threaded bore as suggested by Jackson ‘602 as a clamping member in the outer end blocker in order to provide a secure, clamping fixation of the blocker to the cord as desired by Laskowitz (see Laskowitz, paragraph [0039]).
Laskowitz fails to explicitly disclose the outer end blocker having opposite laterally facing side surfaces that are planar and parallel with respect to each other, the side surfaces being parallel to both a first longitudinal axis extending through the blocker through-bore and a second longitudinal axis extending through the threaded closed bore, wherein the planar and parallel side surfaces of the outer end blocker are configured to be engaged by a lower end portion of a counter-torque tool while the set screw is being compressed against the tensionable cord within the outer end blocker and after the tensionable cord is tensioned and/or retensioned.  However, Biedermann discloses an implant assembly wherein a member (109) that receives a longitudinal member (103) and a set screw (108) includes opposite laterally facing side surfaces (110) that are planar and parallel with respect to each other (see Fig. 5 and paragraph [0040]), the side surfaces being parallel to both a first longitudinal axis extending through a through bore (hole for receiving 103, see Fig. 5) and a second longitudinal axis extending through the threaded closed bore (hole for receiving set screw 108, see Fig. 5), wherein the outer end blocker side surfaces (110) are configured to be engaged by a lower end portion (64) of a counter-torque tool (tool, see Fig. 1 and paragraphs [0033]-[0035]) while the set screw (108) is being compressed against the longitudinal member (103) within the member (see paragraph [0042]), wherein the side surfaces  are configured to be held with a counter-torque tool (tool, see Fig. 1 and paragraphs [0033]-[0035]) to prevent rotation of the member as the set screw is tightened (see paragraphs [0040] and [0042]), wherein the threaded closed bore (bore in 109 for receiving set screw 108, see Fig. 20) is perpendicular to the blocker through bore (bore in 109 for receiving longitudinal member 103, see Fig. 20).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the blocker of Laskowitz to have opposite laterally facing side surfaces that are planar and parallel as suggested by Biedermann in order to facilitate insertion of the set screw in the outer end blocker without any undesired forces placed on the blocker (see Biedermann, paragraphs [0042] and [0046]) so as to hold the cord in a tensioned state (see Laskowitz, paragraph [0039] and Fig. 7B).
Laskowitz fails to suggest wherein the bumper is configured to engage and at least partially overlap with the outer end blocker.  However, Arnold discloses a dynamic spinal stabilization system (10), wherein a blocker (26) of the system comprises a tubular extension (52), the tubular extension of the blocker fitted within a bore (28) of a bumper (24) such that the bumper engages and at least partially overlaps the blocker.  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the outer end blocker and bumper of the system of Laskowitz in view of Jackson ‘602 and Biedermann such that the bumper engages and at least partially overlaps with the outer end blocker as suggested by Arnold in order to more securely connect the blocker and bumper of the system of Laskowitz in view of Jackson ‘602 and Biedermann and ensure proper alignment of parts of the assembly (see Arnold, paragraph [0056]).
Regarding claim 47, Laskowitz discloses wherein the rigid end structure (62) is a connector, a sleeve, or a rod (see paragraph [0039] and Fig. 7).
Regarding claim 49, Laskowitz discloses wherein the compressible spacer (63) is configured to engage the rigid end structure (62) on one end and the flanged sleeve (58) on the opposite end (see Figs. 7-7C).
Regarding claims 50 and 51, Laskowitz discloses wherein the outer end blocker comprises a body portion, the body portion defining the through-bore through which the tensionable cord is configured to extend (see paragraph [0039] and Figs. 7-7C), but fails to disclose a tubular extension defining the through-bore, wherein the tubular extension of the outer blocker is configured to engage in a frictional fit with a bore of the bumper.  However, Arnold discloses a dynamic spinal stabilization system (10), wherein a blocker (26) of the system comprises a tubular extension (52) defining a bore, wherein the tubular extension of the blocker is configured to engage in a frictional fit with a bore (28) of a bumper (24).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the outer end blocker and bumper of the system of Laskowitz in view of Jackson ‘602 and Biedermann to be frictionally fitted together as suggested by Arnold in order to more securely connect the blocker and bumper of the system of Laskowitz in view of Jackson ‘602 and ensure proper alignment of parts of the assembly (see Arnold, paragraph [0056]).
Regarding claim 52, Laskowitz discloses wherein the compressible spacer (63) defines a through-bore through which the tensionable cord is configured to extend between the first bone anchor (one of 67/69, see Fig. 7) and the second bone anchor (other of 67/69, see Fig. 7) to maintain a minimum distance between the first bone anchor and the second bone anchor (see paragraphs [0039] and [0040] and Figs. 7-7C).
Regarding claim 53, Laskowitz discloses further comprising: the first bone anchor (one of anchors 67/69, see Fig. 7) comprising a first receiver (67), a first fixation portion (69), and a first closure (71), the first closure configured to engage the first receiver to fixably retain the rigid end structure within the first receiver while fixably coupling the tensionable cord to the rigid end structure (see paragraphs [0039] and [0043] and Figs. 7-7C); the second bone anchor (other of anchors 67/69, see Fig. 7) comprising a second receiver (67), a second fixation portion (69), and a second closure (71), the second closure configured to engage the second receiver to fixably retain the flanged sleeve within the second receiver while allowing the tensionable cord to slide within the through-bore of the flanged sleeve (see paragraph [0039] and Fig. 7).
Regarding claims 54 and 55, Laskowitz discloses wherein the compressible spacer (62) is configured to be positioned between the first receiver and the second receiver so as to maintain a minimum distance between the first receiver and the second receiver (see paragraphs [0039] and [0040] and Figs. 7-7C); and the rigid end structure and flanged sleeve (62/58) each comprises a body portion, the body portions defining through-bores through which the tensionable cord is configured to extend (see Figs. 7-7B and paragraph [0039]).  Laskowitz fails to disclose the rigid end structure and flanged sleeve each including a tubular extension defining a through-bore, the tubular extensions being configured to be slidingly received and provide a frictional fit within the through-bore of the compressible spacer.  However, Arnold discloses a dynamic spinal stabilization system (10), wherein a sleeve (26) of the system comprises a tubular extension (52) defining a bore, the tubular extension of the sleeve being configured to be slidingly received and providing a frictional fit within a bore (28) of a spacer (24) (see Arnold, paragraph [0056]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify each of the rigid end structure and flanged sleeve to be engageable with the spacer as suggested by Arnold in order to more securely connect the rigid end structure and flanged sleeve to the spacer of the system of Laskowitz in view of Jackson ‘602 and Biedermann and ensure proper alignment of parts of the assembly (see Arnold, paragraph [0056]).
Regarding claim 58, Laskowitz discloses wherein the compressible spacer (62) comprises:  a first annular surface at a first end of the spacer through-bore of the compressible spacer configured to abut a surface of the rigid end structure (65); and a second annular surface at a second end of the spacer through-bore of the compressible spacer opposite the first end of the spacer through-bore configured to abut a surface of the flanged sleeve (58) (see Figs. 7A and 7B, e.g.; see also Figs. 14 and 19).
Regarding claim 61, the embodiment of Figs. 7-7B of Laskowitz fails to disclose further comprising:  a third bone anchor comprising a third receiver and a third fixation portion, the third fixation portion configured to be affixed to a vertebra of the spine of the patient between the first bone anchor and the second bone anchor, the third receiver configured to be slidably coupled to the tensionable cord.  However, the embodiment of Fig. 19 of Laskowitz discloses a system including a first bone anchor (far right bone anchor in Fig. 19), a second bone anchor (far left bone anchor in Fig. 19), and a third bone anchor (middle bone anchor in Fig. 19), each bone anchor having a receiver and a fixation portion (see Fig. 19), the third fixation portion configured to be affixed to a vertebra of a spine of a between the first bone anchor and the second bone anchor (see Fig. 19).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Figs. 7-7B of Laskowitz to include a third bone anchor between the first and second bone anchors as suggested by Fig. 19 of Laskowitz in order to tailor the system to provide fixation to an additional vertebral level as desired by the user.  Additionally, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to make third receiver configured to be slidably coupled to the tensionable cord as Figs. 7-7B of Laskowitz suggests making any bone anchors between fixed portions of the tensionable cord slidably coupled to the tensionable anchor (see Laskowitz, paragraph [0039]).  
Regarding claims 62 and 63, Laskowitz discloses wherein the tensionable cord is configured to be tensioned from the second end portion adjacent the outer end blocker either before being inserted into the spine of the patient or after being inserted into the spine of the patient (before or after attachment of the assembly to the spine, a user may fix the first end portion of the tensionable cord by clamping the cord at the rigid end structure, see paragraphs [0039] and [0043], and then tension the cord from the second end portion adjacent the outer end block prior to fixing the cord at the outer end block).
Regarding claim 64, Laskowitz discloses wherein the tensionable cord is configured to be retensioned before being inserted into the spine of the patient from the second end portion adjacent the outer end blocker (the cord is retensionable from the second end portion before attachment of the assembly to the spine by loosening the fixation of second end portion of the cord via the outer end blocker, followed by retensioning of the cord).
Regarding claim 65, Jackson ‘602 suggests wherein the set screw (210) is configured to compressively engage the tensionable cord (210) in a through-bore without penetration into the tensionable cord (see paragraph [0058]).  Additionally, Laskowitz suggests using compressive engagement of the cord without penetration of the cord (see paragraph [0043]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to have the set screw compressively engage the tensioned cord in the through-bore of the outer end blocker without penetrating the cord as Laskowitz suggests the outer end blocker should be fixedly attached or clamped to the cord (see Laskowitz, paragraph [0039]) and Jackson ‘602 and Laskowitz suggest that non-penetrating compressive engagement is suitable for fixedly attaching or clamping a cord in a spinal implant assembly.  Additionally, Laskowitz suggests fixing the tensionable cord in the blocker after tensioning of the cord (see paragraphs [0039] and [0043]).  
Regarding claim 67 and 71, Laskowitz discloses wherein the side surfaces extend above a U-shaped lower surface on the outer end blocker (see marked-up Fig. 7 below), wherein the U-shaped lower surface includes a partial cylindrical surface (see marked-up Fig. 7 below).  

    PNG
    media_image2.png
    580
    834
    media_image2.png
    Greyscale

Additionally, Biedermann further suggests wherein the side surfaces (110) extend above a U-shaped lower surface (portion of 109 above which elongated member 103 is seated, see Figs. 2 and 20) that includes a partial cylindrical surface, and it would have been obvious to provide such a shaped lower surface in order to seat a cylindrically-shaped elongated member.
Regarding claims 68 and 69, Laskowitz suggests wherein the flanged sleeve is circular in cross-sectional shape (see paragraph [0035] and Figs. 9A-9F), and thus, is configured to rotate within the receiver prior to being secured to the bone anchor.  Laskowitz also suggests wherein the flanged sleeve is configured to not rotate after being positioned within the receiver of the bone anchor (when the flange is fixed by a locking cap/set screw, see paragraph [0039]).  Alternatively, the flange is configured to not rotate when the flange has a non-circular cross-sectional shape (see paragraph [0035]).
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laskowitz in view of Jackson ‘602, Biedermann, and Arnold, and further in view of U.S. Patent Application Publication No. 2008/0275504 (Bonin).
Regarding claim 56, Laskowitz in view of Jackson ‘602, Biedermann, and Arnold fails to disclose wherein the tubular extension of the rigid end structure is shorter than the tubular extension of the flanged sleeve.  However, Bonin discloses a dynamic spinal stabilization system (20) wherein tubular extensions (48/49) of sleeves (38/39) that are received in a spacer may have varied lengths (see paragraph [0047]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the tubular extensions of the rigid end structure and flanged sleeve to have varied lengths such that one extension is shorter than the other as suggested by Bonin in order to adjust the sleeve size to a desired length for a given patient, as desired by the user (see Bonin, paragraph [0047]).
Claims 57 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laskowitz in view of Jackson ‘602, Biedermann, and Arnold, and further in view of U.S. Patent Application Publication No. 2005/0277920 (Slivka).
Regarding claim 57, Laskowitz fails to disclose wherein the first receiver includes a threaded engagement structure, the first closure having a threaded engagement structure configured to engage the threaded engagement structure of the first receiver to fixably retain the rigid end structure within the first receiver,  and the second receiver defining a threaded engagement structure, the second closure having a threaded engagement structure configured to engage the threaded engagement structure of the second receiver to fixably retain the flanged sleeve within the second receiver.  However, Jackson ‘602 discloses a spinal implant (201) wherein receivers (218) have threaded engagement structures (227) engageable to threaded engagement structures (244) of set screw closures.  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the receivers and closures of Laskowitz to have corresponding threaded engagement structures as suggested by Jackson in order to facilitate a secure, tightening engagement between the receivers and closures and because such a modification merely involves substituting one known spinal implant engagement structure from a known spinal implant with another known spinal implant engagement structure from another known spinal implant without any unpredictable results.
Laskowitz in view of Jackson ‘602, Biedermann, and Arnold fails to disclose the first closure further comprising an extension configured to fixably couple the tensionable cord to the rigid end structure through an aperture in the rigid end structure.  However, Slivka discloses a spinal correction system wherein receivers (102a) define threaded engagement structures for receiving threaded engagement structures (104a) of closures (104), and further wherein a locking closure further comprises an extension (104b) to fixably couple a tensionable cord.  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the rigid end structure of Laskowitz to utilize a threaded, first closure with extension to lock the tensionable cord instead of a non-threaded clamp (see paragraphs [0043] and [0044] of Laskowitz), as such a modification merely involves substituting one cord locking mechanism from a known spinal stabilization system for another known cord locking mechanism from another known spinal stabilization system without any unpredictable results.
Regarding claim 66, Laskowitz in view of Jackson ‘602, Biedermann, and Arnold fails to suggest wherein the set screw is configured to compressively engage the tensionable cord in the blocker through-bore with penetration into the tensionable cord.  However, Slivka discloses a spinal correction system wherein set screws (104) are configured to compressively engage a cord (114) via penetration into the cord (see Fig. 4C and paragraph [0050]).  Additionally, Laskowitz suggests using compressive engagement of the cord with penetration of the cord (see paragraph [0044]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to have the set screw compressively engage the tensioned cord in the through-bore of the outer end blocker with penetration into the cord as Laskowitz suggests the outer end blocker should be fixedly attached or clamped to the cord (see Laskowitz, paragraph [0039]) and Slivka and Laskowitz suggests such a penetrating compressive engagement mechanism is suitable for fixedly attaching or clamping a cord in a spinal implant assembly.  Additionally, Laskowitz suggests fixing the tensionable cord in the blocker after tensioning of the cord (see paragraphs [0039] and [0043]).  
(2) Response to Argument
	Appellant presents arguments for the reversal of the obviousness rejection of independent claim 46, and a separate argument for reversal of the obviousness rejection of dependent claim 71.  All other claims rise or fall based on the arguments 
regarding claim 46.  
Claim 46

    PNG
    media_image3.png
    72
    587
    media_image3.png
    Greyscale
 
The examiner notes that claim 46 is a claim to a medical implant assembly, not a method claim.  Claim 46 requires a tensionable cord that is configured to be retensioned from the second end portion adjacent the outer end blocker after being inserted into the spine of the patient.  Appellant does not dispute that Laskowitz teaches a tensionable cord (referred to in the specification interchangeably as element 54 or 18), or that the cord is configured to be tensioned during installation in situ (i.e., into the spine) (see paragraph [0043] of Laskowitz and page 13 of the Appeal Brief).  
Appellant argues on page 13 of the Appeal Brief that Laskowitz discusses tensioning of the cord in paragraph [0043], but does not teach or suggest clamping the end member 60 as part of the tensioning process.  However, as claim 46 is a claim directed to an assembly instead of an method, Laskowitz need only disclose a cord tensionable (and retensionable) from a second end portion of the cord adjacent the outer end blocker, and the outer end blocker need only be capable of being secured to the cord after tensioning to hold the tension in the cord.  Laskowitz clearly discloses a system of capable of performing these functions.  In order to allow for tensioning of the cord adjacent the outer end blocker, the cord must be fixed at its opposite end by the rigid end structure (spool 62); otherwise, when pulled, the cord would simply slide through the assembly rather than be tensioned.  Laskowitz discloses that spool 62 is a locking spool crimped to the cord such that the cord may be tensioned (see paragraph [0039], spool 62 is crimped to the cord; see also paragraph [0043], locking spools allow for tensioning of the cord).  Thus, once the cord is locked to spool 62, the cord may be tensioned (and retensioned) as many times as desired by the user by pulling on a free end of the cord adjacent the outer end blocker.  The outer end blocker 60 is then capable of being fixed to the cord (see paragraph [0039]) after tensioning in order to allow for holding of the tension in the cord.
Appellant argues on pages 14-16 that Laskowitz only discloses two embodiments (clamp assemblies 110 and 140) for the outer end blocker 60, and these clamp assemblies 110/140 would not allow for retensioning of the cord as they are described as being “unidirectional”, which Appellant understands to mean irreversibly fixed to the cord.  There are several problems with this argument.  
First, Appellant ignores that the outer end blocker (end member 60) appears to be its own embodiment in Figs. 7-7C, as end member 60 as shown in Fig. 7 does not appear to be structurally similar to either of the assemblies 110/140.  Rather, end member 60 in Fig. 7 appears to resemble a tube with a threaded set screw bore (see marked-up Fig. 7 below).  Additionally, the rejection of claim 46 is based on a modification of the outer end blocker 60 of Laskowitz in view of Jackson ‘602 such that the outer end blocker utilizes a set screw that is not unidirectional or irreversibly fixed to the cord.

    PNG
    media_image2.png
    580
    834
    media_image2.png
    Greyscale

Second, Appellant concludes assembly 110 must be the end member 60 based on the following logic: 1) Fig. 16 is described in paragraph [0024] as a view of the end portion shown in Figs. 9 and 10; 2) Figs. 10-12 are described in paragraph [0020] as views of the end portion of Fig. 7; 3) the end portion of Fig. 7 shown in Figs. 10-12 must be the outer end blocker 60 of Fig. 7.  However, as made clear in paragraph [0043], Figs. 10-12, show embodiments of a locking spool, which corresponds to spool 65 in Fig. 7.  This is also consistent with paragraphs [0020] and [0024], as locking spool 65 forms an end portion of the assembly 50 shown in Fig. 7.  Thus, following Appellant’s logic, Fig. 16 is disclosing an alternative embodiment of a locking spool, not the end member 60.
Third, even if clamp assembly 110 (or clamp assembly 140) is an embodiment of the end member 60, they are only described as being unidirectional “[i]n one variation” (see paragraphs [0045] and [0046]), meaning they need not be unidirectional in other variations.  
Fourth, even if the clamp assemblies 110/140 must be unidirectional, and Appellant is correct that unidirectional means the assemblies are irreversibly fixed to the cord, claim 46 does not require the cord to be retensionable after being tensioned AND  after being fixed by the outer end blocker 60; claim 46 only requires the cord be retensionable after initial tensioning and placement in the spine (“wherein the tensionable cord is configured to be retensioned from the second end portion adjacent the outer end blocker after being inserted into the spine of the patient”).  Thus, after placement of the cord in the spine, a user may tension, release, and retension the cord as many times as desired before fixing the outer end blocker 60 to the cord.
For all these reasons, Laskowitz teaches an implant assembly structurally similar to the claimed assembly and capable of performing the functions recited in claim 46.     
    PNG
    media_image4.png
    80
    610
    media_image4.png
    Greyscale

	On page 17 of the Appeal Brief, Appellant argues that the Examiner engaged in hindsight bias by relying on Appellant’s own disclosure as support for why Laskowitz teaches a tensionable cord configured to be tensioned and retensioned.  Appellant misunderstands the Examiner’s purpose in citing to Appellant’s specification.  In order to determine whether the prior art teaches or suggests a tensionable cord configured to be tensioned and retensioned as claimed in claim 46, the Examiner must understand what structural features are necessary in the assembly in order for a tensionable cord of the assembly to be configured as recited in claim 46.  The Examiner cited to Appellant’s own specification to show what is required for the cord to be tensionable from the second end portion: the cord must be fixed at an opposite, first end of the cord, and then pulled from a second, free end of the cord.  With this understanding, the examiner then showed that Laskowitz teaches the cord 54 being fixed at an opposite, first end of the cord (via crimping by spool 62, see paragraph [0039]), and the cord 54 is capable of being pulled at a second, free end of the cord adjacent the outer end blocker 60 prior to fixing of the outer end blocker 60 on the cord 54 (see Figs. 7-7C and paragraph [0043]; cord may be tensioned after being locked by a locking spool).  Thus, Laskowitz discloses a cord configured to be tensioned and retensioned as recited in claim 46.
    PNG
    media_image5.png
    75
    591
    media_image5.png
    Greyscale
	On pages 18-19 of the Appeal Brief, Appellant argues that Biedermann fails to suggest an end member with planar and parallel walls because the receiver 109 in Biedermann discloses non-parallel walls, as shown in Fig. 14(a) of Biedermann.  Appellant ignores Fig. 5 and the plain language of paragraph [0040] of Biedermann.  Biedermann states a counter-holding portion 6 has an engagement portion 64 that has square or rectangular inner contour that is adapted to the outer contour of the receiving portion 109 (see paragraph [0040].  Flat surfaces 65 on the engagement portion 64 engage flat surfaces 110 on the receiving portion 109 (see paragraph [0040] and Fig. 5).  In order for the square or rectangular inner contour of the engagement portion 64 to be adapted to the outer contour of the receiving portion 109, the outer contour of the receiving portion 109 must also be square or rectangular (i.e., made up of planar and parallel surfaces).  If the outer contour of the receiving portion 109 were made up of tapered surfaces, then the square or rectangular inner contour of the engagement portion 64 would not be adapted to the outer contour of the receiving portion 109 (i.e., the engagement portion 64 and receiving portion 109 would not fit well together).  Additionally, Biedermann does not state anywhere in the specification that the receiving portion 109 has tapered or non-parallel outer surfaces.  The not-necessarily-precise depiction of receiving portion 109 in Fig. 14(a) is outweighed by the explicit characterization of receiving portion 109 in paragraph [0040] of Biedermann.  
On page 20 of the Appeal Brief, Appellant argues that neither Biedermann nor Laskowitz teaches inserting a set screw into an outer end blocker.  However, as noted in the rejection of claim 46 above, the combination of Laskowitz and Jackson’ 602 was relied on for teaching inserting a set screw into an outer end blocker.  Both the outer end blocker of Laskowitz in view of Jackson ‘602 and the bone anchor of Biedermann have through-bores for receiving set screws, and one of ordinary skill in the art would modify the outer end blocker of Laskowitz in view of Jackson ‘602 to have planar and parallel sides similar to the bone anchor of Biedermann in order to facilitate insertion of the set screw in the outer end blocker without any undesired forces placed on the blocker (see Biedermann, paragraphs [0042] and [0046]) so as to hold the cord in a tensioned state (see Laskowitz, paragraph [0039] and Fig. 7B).
Claim 71
    PNG
    media_image6.png
    61
    586
    media_image6.png
    Greyscale

	On pages 20-21 of the Appeal Brief, Appellant argues that the U-shaped lower surface of end member 60 is partially frustoconical rather than partially cylindrical.  Appellant points to Figs. 4C and 7 and states that the lower surface is partially frustoconical, but fails to explain how Figs. 4C and 7 show that the lower surface is partially frustoconical.  Additionally, Fig. 4C is part of a different implant assembly 30 from the implant assembly 50 shown in Figs. 7-7C.  The Examiner understands “partial cylindrical” to mean the lower surface of the outer end blocker forms part of a circle or oval.  Figs. 7-7C shows the lower surface of the outer end blocker 60 curved so as to form part of a circle or oval, rather than being shaped so as to form part of a cone or pyramid with the top cut off (i.e., frustoconical).  

    PNG
    media_image2.png
    580
    834
    media_image2.png
    Greyscale

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        
Conferees:
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.